Exhibit 24(b)(8.116) THIRD AMENDMENT TO FUND PARTICIPATION AGREEMENT This Third Amendment to Fund Participation Agreement (“Amendment”) is entered into by and among Legg Mason Investor Services, LLC (the “Distributor”), Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company) (“VRIAC”) and Voya Financial Partners, LLC (formerly ING Financial Advisers, LLC) (“Voya Financial”), collectively (the “Parties”). WHEREAS, the Parties entered into a Fund Participation Agreement dated February 1, 2001, as amended March 1, 2011 and September 27, 2012 (the “Agreement”). Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Agreement; WHEREAS, the Parties desire to amend the Agreement; NOW, THEREFORE, in consideration of these premises and the terms and conditions set forth herein, the Parties agree as follows: 1. Schedule B of this Amendment, attached hereto, supersedes and replaces in its entirety the Schedule B of the Agreement. VRIAC and Voya Financial’s compensation will be as shown in Schedule B. 2. Anti-Bribery & Corruption. The Parties represent and warrant that they understand the requirements of all applicable laws, rules or regulations relating to bribery and corruption both in the Parties’ home jurisdictions and in any other jurisdictions which may have a connection to the services performed by the Parties in connection with this Agreement. VRIAC and Voya Financial further represent and warrant that they will fully and faithfully comply with all requirements of such laws, rules or regulations in connection with all activities under or in any way connected with this Agreement and such requirements that the Distributor may notify to VRIAC and Voya Financial. 3. Paragraph 4 of the First Amendment to Fund Participation Agreement dated March 1, 2011 is hereby deleted in its entirety. 4. Notices.
